Name: COMMISSION REGULATION (EC) No 1536/97 of 31 July 1997 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy
 Date Published: nan

 1 . 8 . 97 EN Official Journal of the European Communities No L 206/21 COMMISSION REGULATION (EC) No 1536/97 of 31 July 1997 amending the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 1516/96 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on eggs were fixed by Commission Regulation (EC) No 912/97 (3); Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2771 /75 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2771 /75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 912/97 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 189, 30 . 7 . 1996, p. 99 . h) OJ No L 131 , 23 . 5. 1997, p. 12. No L 206/22 EN Official Journal of the European Communities 1 . 8 . 97 ANNEX to the Commission Regulation of 31 July 1997 amending the export refunds on eggs Product code Destination (') Amount of refund ECU/ 100 units 0407 00 1 1 9000 02 3,30 0407 00 19 9000 02 1,50 ECU/ 1 00 kg 0407 00 30 9000 03 14,00 04 7,50 05 17,00 0408 11 80 9100 01 50,00 0408 19 81 9100 01 23,00 0408 19 89 9100 01 23,00 0408 91 80 9100 01 39,00 0408 99 80 9100 01 10,00 (') The destinations are as follows : 01 All destinations except Switzerland, 02 All destinations except the United States of America, 03 Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and Russia, 04 All destinations except Switzerland and those of 03 and 05, 05 South Korea, Japan , Malaysia, Thailand, Taiwan, the Philippines and Egypt. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.